DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mylvara et al. (US PG Pub No. US 2016/0342336 A1).
Mylvara was disclosed in IDS dated 01/16/2020.

Regarding claim 1, Mylvara teaches a computer-implemented method performed by a computing device ([0009], "information handling system"), the method comprising: 
attaching a virtual hard drive ( VHD) to the computing device ([0029], wherein "layer 310 may be stored on ... a virtual disk.... The storage medium may be local to the 
intercepting a request for a file of an application stored on the VHD ([0024], wherein "a layer is a container or collection of data or resources.... The data or resources may comprise files in any format"; [0025], wherein "... layer 310 contains one more or more files or resources 401A-401N associated with an application"; [0037], wherein "in the normal or runtime state, the LFFD examines each file operation and determines whether the file operation must be redirected or modified to make use of a file contained in a mounted layer."); 
responsive to intercepting the request for the file, redirecting the request for the file to the VHD ([0038], wherein "when a path lookup results in a match, the LFFD looks for a file described by file metadata. If the file is found in the mounted layer, the LFFD modifies the file open operation by redirecting the target of the file open operation to point to the file found in the mounted layer. ");
intercepting a request to access a registry stored at the computing device ([0024], wherein "a layer is a container or collection of data or resources. The data or resources may comprise executable code, such as an operating system or user application. The data or resources may comprise configuration data for an information handling system, such as registry settings in a Microsoft Windows environment..."; [0025], wherein "the layer may also contain configuration information necessary for the application to run on the information handling system. For example, for an application executable by a Microsoft Windows operating system, the application may require one or more registry settings. Therefore, the layer may store the registry keys and values 
responsive to intercepting the request to access the registry stored at the computing device, redirecting the request to access the registry stored at the computing device to a registry stored in the VHD ( ([0050], wherein "the LRFD receives a notification of a registry modification or retrieval operation (e.g., get registry key value or set registry key value), and identifies the target key from the notification. Next, the LRFD queries the configuration metadata for each mounted layer in the order of priority assigned to the mounted layers. When the first match is found, the LRFD redirects the registry operation to the configuration metadata in the mounted layer associated with the first match, and returns the result to the calling process. If there is no match, the LRFD allows the registry operation to pass-through to the registry for normal handling.)".

Regarding claim 2, Mylvara teaches the request for the file is intercepted by a filter driver executing on the computing device and wherein the filter driver is configured to redirect the request for the file to the VHD ([0037-38]). 

Regarding claim 3, Mylvara teaches the request to access the registry stored at the computing device is intercepted by a filter driver executing on the computing device and wherein the filter driver is configured to redirect the request to access the registry stored at the computing device to the registry stored in the VHD ([0049-50]). 

Regarding claim 4, Mylvara teaches redirecting the request to access the registry stored at the computing device to a registry stored in the VHD comprises redirecting the request to access the registry to a registry hive retrieved from the VHD ([0025]). 

Regarding claim 5, Mylvara teaches the registry hive is retrieved from the VHD in response to intercepting the request from the application to access the registry stored at the computing device ([0025]).

Regarding claim 7, Mylvara teaches the VHD is stored local to the computing device ([0029]). 

Regarding claim 8, Mylvara teaches the VHD is stored at network-accessible location ([0030]). 

Regarding claims 9-11, 13-14, 16-18, and 20, they are the device and computer-readable storage medium claims of claims 1-5 and 7-8 above. Therefore, they are rejected for the same reasons as claims 1-5 and 7-8 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylvara et al. (US PG Pub No. US 2016/0342336 A1) in view of “NTFS Junction point” (Retreived from: en.wikipedia.org/w/index.php?title=NTFS%20junction%20point&oldid=842012835, May 19, 2018, 4 Pages).
“NTFS Junction Point” was disclosed in IDS dated 01/16/2020.

Regarding claim 6, Mylvara does not teach the request for the file is intercepted by changing a path of a location of the file on a file system local to the computing device such that the location is inaccessible and associating a junction point with the location of the file on the file system, the junction point defining a location of the file on the VHD. 
However, it is old and well known to use of a junction point for redirecting. The feature of using a redirection point is merely one of several straightforward possibilities from which one of ordinary skill would select, in accordance with circumstances, in order to solve the problem posed. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex

Regarding claims 12 and 19, they are the device and computer-readable storage medium claims of claim 6 above. Therefore, they are rejected for the same reasons as claim 6 above. 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mylvara et al. (US PG Pub No. US 2016/0342336 A1) in view of Uriel (US PG Pub No. US 2016/0378676 A1).

Regarding claim 15, Mylvara does not teach one or more files not required for executing the application are removed from the VHD prior to attaching the VHD to the computing device. 
Uriel teaches modifying applications in VHDs prior to attaching VHDs in order to apply patches or updates ([0067-68]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove unnecessary files not required by the application. One would be motivated by the desire to perform updates and patches as taught by Uriel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Eric C Wai/Primary Examiner, Art Unit 2195